Tuiiney, J.,
says:
I concur in the opinion of Judge Freeman. Before the statute, in a ease like the present, the complainant could not have proceeded at all after the death of the *274vendor without an administrator. The statute, by its-terms, puts upon complainant the burden of showing that no one can be found who will administer. The law will not presume that no one will administer. The complainant proposing to proceed under the statute must, by proof satisfactory to the court, bring himself within its provisions and show the fact made absolutely necessary by that statute to his procedure without an administrator. He has not done so, on the contrary, he files letters of administration, which defeats his right to proceed under the statute and stops there.